
	
		I
		112th CONGRESS
		1st Session
		H. R. 212
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mr. Broun of Georgia
			 (for himself, Mr. Akin,
			 Mr. Alexander,
			 Mr. Bartlett,
			 Mr. Bishop of Utah,
			 Mr. Carter,
			 Mr. Chaffetz,
			 Mr. Cole, Mr. Conaway, Mr.
			 Fleming, Mr. Forbes,
			 Ms. Foxx, Mr. Franks of Arizona,
			 Mr. Garrett,
			 Mr. Gingrey of Georgia,
			 Mr. Gohmert,
			 Mr. Jones,
			 Mr. King of Iowa,
			 Mr. Kingston,
			 Mr. Kline,
			 Mr. Lamborn,
			 Mr. Latta,
			 Mr. Manzullo,
			 Mr. Marchant,
			 Mr. McHenry,
			 Mr. McKinley,
			 Mr. Miller of Florida,
			 Mrs. Myrick,
			 Mr. Neugebauer,
			 Mr. Olson,
			 Mr. Roe of Tennessee,
			 Mr. Rogers of Kentucky,
			 Mr. Rogers of Alabama,
			 Mr. Rooney,
			 Mr. Scalise,
			 Mr. Schock,
			 Mr. Terry,
			 Mr. Thompson of Pennsylvania,
			 Mr. Westmoreland,
			 Mr. Sam Johnson of Texas,
			 Mr. Herger,
			 Mr. Burton of Indiana,
			 Mr. Ryan of Wisconsin,
			 Mr. Gary G. Miller of California,
			 Mr. Aderholt,
			 Mr. Bachus,
			 Mr. Crawford,
			 Mr. Long, Mr. Pearce, Mrs.
			 Black, Mr. Gibbs,
			 Mr. Huelskamp,
			 Mr. Luetkemeyer,
			 Mr. Rokita, and
			 Mr. Wittman) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To provide that human life shall be deemed to begin with
		  fertilization.
	
	
		1.Short titleThis Act may be cited as the
			 Sanctity of Human Life
			 Act.
		2.DeclarationIn the exercise of the powers of the
			 Congress, including Congress’ power under article I, section 8 of the
			 Constitution, to make necessary and proper laws, and Congress’ power under
			 section 5 of the 14th article of amendment to the Constitution of the United
			 States—
			(1)the Congress declares that—
				(A)the right to life guaranteed by the
			 Constitution is vested in each human being, and is the paramount and most
			 fundamental right of a person; and
				(B)the life of each human being begins with
			 fertilization, cloning, or its functional equivalent, irrespective of sex,
			 health, function or disability, defect, stage of biological development, or
			 condition of dependency, at which time every human being shall have all the
			 legal and constitutional attributes and privileges of personhood; and
				(2)the Congress affirms that the Congress,
			 each State, the District of Columbia, and all United States territories have
			 the authority to protect the lives of all human beings residing in its
			 respective jurisdictions.
			3.DefinitionsFor purposes of this Act:
			(1)FertilizationThe term fertilization means
			 the process of a human spermatozoan penetrating the cell membrane of a human
			 oocyte to create a human zygote, a one-celled human embryo, which is a new
			 unique human being.
			(2)CloningThe term cloning means the
			 process called somatic cell nuclear transfer, that combines an enucleated egg
			 and the nucleus of a somatic cell to make a human embryo.
			(3)Human; human
			 beingThe terms
			 human and human being include each and every
			 member of the species homo sapiens at all stages of life, beginning with the
			 earliest stage of development, created by the process of fertilization,
			 cloning, or its functional equivalent.
			
